Title: From John Quincy Adams to Charles Francis Adams, 15 September 1826
From: Adams, John Quincy
To: Adams, Charles Francis


				
					My dear Son Charles.
					Quincy 15. Septr. 1826.
				
				I have received your Letter of the 9th. instt. and now enclose a Check on the Branch Bank for 500 dollars payable to your order—With this you will repay the Coachman, his advances; repay to Mary Hellen the 50 dollars borrowed of her, and give the remainder to Antoine, for the purchase of winter fuel and other necessary payments. You and I will settle accounts when I return to Washington, which I expect will be about the 20th. of next Month.You mention an acknowledgment of 185 dollars 23 cents received by Johnson Hellen, as due at the Office of Discount and Deposit, and dated 14. August last; but you do not say by whom or on what account it was made, and I am at a loss to know—But whatever it may be, it may remain till my return.I am glad you have resumed your course of reading and study, in a manner satisfactory to yourself—I have not the works of Burke, excepting in the three Quarto Volumes, two of which are at Washington, and the third I know not where—Neither do I possess the works of Bolingbroke entire. But you can borrow at the Department of State, any volume of either of those writers that you may want.I shall become the proprietor of this house, the late Residence of my father, and of a part of his farm—my purpose is upon being discharged from the Public Service; to reside here myself; probably the remainder of my days, and in retirement—I am already adapting my arrangements to this purpose, and have a plan of life, and of full occupation, maturing in my mind, and which I hope to be enabled to carry into Execution.—Having received the impression that you have no partiality for this place, I shall not expect that you will reside here, if at all in this neighbourhood. But it will become necessary for you very soon to determine where you do propose to establish yourself, and what occupation you intend to undertake. I wish you to reflect upon this subject, and to let me know as soon as possible your determination. If you mean to follow the Profession of the Law, I should advise you to attend the course of Lectures, to be delivered by Judge Cranch—I am greatly anxious that all my Sons should have some distinct object of life, to which their time and their Talents may be industriously devoted—This must be effected in early youth; and I hope neither of my Sons will be content to linger through his days in torpid inaction, or to depend upon any one but himself for his future support, and his condition in the world.When I say that I do not expect you will reside here, I have reference to your inclinations and not to my own—My wish would be that all my children should prefer this to any other spot in the world, for their abode in life, and their repose in death. Such is my own feeling now, and since the Decease of both my Parents it has acquired an intenseness which it never had before—I could wish to anticipate the pleasure of enjoying the constant Society of my Children, for the remainder fo my days—But as I never have attempted,  so I never shall, to controul them in any of the great concerns, upon which it is their right to judge for themselves, and to seek their happiness according to their own estimates of it, rather than according to mine.Both your brothers have been very unwell, and are yet not entirely recovered—Your mother’s health continues as when you left her: She and George are gone upon a visit to Nantasket Beach—Give my love to Johnson and Mary Hellen, and regards to all our family connections and friends.  Your affectionate father
				
					J. Q. Adams
				
				
			